Fourth Court of Appeals
                                San Antonio, Texas
                                      March 20, 2019

                                    No. 04-18-00891-CV

                  IN THE ESTATE OF ADRIAN DALE WILKINSON,

                 From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 16-03-0123-CVW
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       The appellants’ third motion for extension of time to file brief is hereby GRANTED.
Time is extended to April 3, 2019.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court